Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The invention as set forth in claim 1 differs from the inventions disclosed in the prior art in that "indicating a maximum number of repetitions of a first physical downlink control channel (PDCCH) corresponding to a Single Cell Multicast Control Channel (SC-MCCH) the first PDCCH having a bandwidth equal to or less than the reduced bandwidth, the controller is further configured to perform a process of receiving control information via the SC-MCCH based on the information indicating the maximum number of repetitions of the first PDCCH, and the control information includes information indicating a maximum number of repetitions of a second PDCCH corresponding to a Single Cell Multicast Traffic Channel (SC-MTCH), the second PDCCH having a bandwidth equal to or less than the reduced bandwidth". This difference would not have been obvious to a person skilled in the art having regard to the cited documents and in light of the entirety of the claim language.  Thus, claim 1 is novel.  For similar reasons, claims 5 and 6 are novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Zhao et al. (US 2012/0076068); Zhao discloses signaling bearer information regarding MBMS channels.  Shin et al. (US 2019/0174510); Shin discloses related art regarding SC-PTM with SC-MCCH signaling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN D BLANTON/Primary Examiner, Art Unit 2466